Citation Nr: 1426181	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-47 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for left foot strain with unstable left 5th proximal metatarsal head.

2.  Entitlement to an increased initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from March 2010 and September 2010 rating decisions, both issued by the RO in Winston-Salem, North Carolina.

In March 2010, the RO awarded service connection for left foot strain with unstable left 5th proximal metatarsal head (left foot disability), with an initial rating of 10 percent, effective January 24, 2009.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.  After the Veteran was afforded a VA examination in July 2011, the RO issued a supplemental SOC (SSOC) in August 2011.  The Veteran filed a substantive appeal in September 2011.

The March 2010 rating decision also denied service connection for PTSD because the Veteran was unable to attend scheduled VA examinations to assess his PTSD.  However, the RO invited the Veteran to notify it when he was ready to reschedule an examination, and the Veteran informed the RO in May 2010 that he was available to attend any scheduled examination. 

In September 2010, the RO awarded service connection for PTSD, with an initial rating of 10 percent, effective January 24, 2009.  The Veteran filed an NOD in November 2010.  In June 2011, the RO issued an SOC, and the Veteran filed a substantive appeal in September 2011.

As the Veteran has disagreed with the initial rating assigned following the awards of service connection for left foot disability and PTSD, the Board has characterized these claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file contains no documents.

For the reasons expressed below, the issue of an increased initial rating in excess of 10 percent for PTSD is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prior to June 15, 2010, the primary symptoms associated with the Veteran's left ankle disability have consisted of pain, weakness, and fatigue, crepitus with left foot weight bearing, left foot instability, unstable and clicking proximal left 5th metatarsal head, and limited function for standing and walking, with only mildly limiting effects on occupational and daily activity, which are indicative of no more than a moderate foot injury.

3.  From June 15, 2010, the primary symptoms associated with the Veteran's left ankle disability have consisted of painful motion, abnormal weight bearing, decreased concentration, decreased mobility, problems with lifting and carrying, bone-popping, decreased strength of the lower extremity, and lateral side proximal metatarsal bone pops, with significant effects on his occupation and mild to moderate effects on daily activities, which are indicative of no more than a moderately severe foot injury.

4.  The applicable schedular criteria are adequate to rate the Veteran's service-connected left foot disability at all points pertinent to this appeal.  
CONCLUSIONS OF LAW

1.  For the period prior to June 15, 2010, the criteria for an initial rating in excess of 10 percent for a left foot disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher initial rating for left foot disability, have been met, from June 15, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Two letters sent by the RO to the Veteran in July and October 2009, prior to the initial unfavorable decision in March 2010, provided the required notice in connection with his claim for service connection for left foot disability.  These letters indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.

After the award of service connection, and the Veteran's disagreement with the rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, a November 2010 SOC set forth the criteria for a higher rating for left foot disability, including Diagnostic Code 5284, and discussed the criteria of 38 C.F.R. § 3.321 (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service VA treatment records, and reports of August 2009 and July 2011 VA examinations.  Also of record are statements by the Veteran and his representative, on his behalf.  The Board finds that no further RO action in connection with the higher rating claim, prior to appellate consideration, is required.

In particular, the Board finds that the reports of the August 2009 and July 2011 VA examinations are adequate to evaluate the Veteran's service-connected left foot disabilities, as they each include an interview with the Veteran, a review of the record, and physical examination, addressing the relevant rating criteria.  The August 2009 VA examination was provided to determine the nature and etiology of his left foot disability, and the July 2011 VA examination was provided in response to the Veteran's allegation that his left foot disability had worsened in his June 2010 NOD.  Since then, and as confirmed by the Veteran's representative in an April 2014 Appellant's Brief, the Veteran's allegations concerning his left foot disability remain essentially the same, and there has been no assertion of any further worsening by the Veteran.  Although the Veteran averred in his September 2011 substantive appeal that the report of the July 2011 VA examination was "downplayed" and that his x-rays were not "done correctly," there is no evidence or concrete or meaningful allegations indicating the examination reports are inadequate.  Moreover, the Veteran is not medically competent to attack the adequacy of any x-ray reports, as such would require medical knowledge, training, and expertise that, as a lay person, he lacks.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Board finds the examinations to be adequate, and no further examination is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (VA rating schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The 10 percent rating for the Veteran's left foot disability has been assigned under Diagnostic Code 5284, for foot injuries, other.  See 38 C.F.R. § 4.27.  Diagnostic Code (DC) 5284 provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note for DC 5284 indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  The words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Considering the pertinent evidence in light of the above, the Board finds that an initial rating in excess of 10 percent for left ankle disability is not warranted at any time prior to June 15, 2010, but that an increase to 20 percent thereafter is justified.

In August 2009, the Veteran underwent VA examination to determine the nature and etiology of his left foot injury.  At the examination, the Veteran reported constant, localized pain which is burning and sharp at a level to 7 to 8 out of 10, with 10 being the most severe.  The Veteran stated that the pain can be exacerbated by physical activity, walking, and working, and that it is relieved by rest and ice.  When he experiences pain, the Veteran explained that he can function with rest as needed.  Additionally, the Veteran described a bone-popping sensation in his left foot with every step he takes, which worsens the pain the more he walks or works.  When standing or even at rest, the Veteran averred that he has pain, weakness, and fatigue in his left foot but no stiffness or swelling.  Additionally, the Veteran indicated that he operates heavy equipment for work and that pressing pedals makes the pain worse, that standing or walking for 5 minutes or more irritates it to a throbbing point, and that by the end of every night he can walk no longer than 15 minutes.  Finally, the Veteran disclosed that he was never hospitalized or had surgery for his left foot and that he was not then receiving any treatment for it.

Upon physical examination, the examiner found that the Veteran's posture and gait were within normal limits.  The Veteran's ankles had normal range of motion, even with repetition and were without any deformity.  However, examination of the feet revealed evidence of abnormal weight bearing and crepitus with weight bearing in the left foot, but there were no signs of unusual show wear pattern, callosities, or breakdown.  With respect to the left foot, the examiner found instability but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, or redness.  Also, the left great toe had active motion in the metatarsophalageal joint.  Palpation of the plantar surface of the left toe revealed no tenderness, and the alignment of the Achilles tendon was normal on the left when the Veteran was weight bearing and non-weight bearing.  The examiner found no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus present.  The examiner noted that the Veteran can walk 1/4 mile, has limitations with standing, and does not require any type of shoe support.  An August 2009 x-ray of the Veteran's left foot was deemed within normal limits, with no significant bone, joint, or soft-tissue abnormality.  

Based upon the foregoing, the examiner diagnosed the Veteran with chronic left foot strain with unstable 5th proximal metatarsal head, with subjective factors of pain, weakness, and fatigue, and objective factors of crepitus with left foot weight bearing, left foot instability, unstable and clicking proximal left 5th metatarsal head, and limited function for standing and walking.  The examiner concluded that the effect on the Veteran's usual occupation and daily activity is mildly limiting and that he will experience pain and discomfort with prolonged walking and standing.

On June 7, 2010, the Veteran underwent a traumatic brain injury (TBI) second level examination.  During the TBI examination, the physician performed a physical examination.  With respect to the Veteran's left foot, the Veteran reported that he had sustained a hairline fracture in basic training, however the physician noted that films obtained that day revealed no evidence of any fracture.  Upon physical examination, the physician noted mild pes "plantus [SIC]," normal stability, tenderness over the 5th metatarsal base, and "snapping" felt with plantar and dorsiflexion, with symptoms that appear to have worsened since the time of deployment.  The physician noted that the Veteran needed assistance contacting his representative to see an orthopedist for evaluation for peroneal subluxation.

In his June 15, 2010 NOD, the Veteran alleged that his left foot has been getting progressively worse day by day and that, since his August 2009 VA examination, he experienced increased pain which caused him to lean on the other foot to compensate, which, in turn, led to balance problems and chronic back pain.  Additionally, the Veteran maintained that a doctor from the Durham, North Carolina VA Medical Center (VAMC), whom he had seen earlier that month for an unrelated issue, agreed that the pain in his foot had gotten worse.  In particular, the Veteran averred that there were numerous times that he had to leave work due to pain in his left foot.  He explained that his job as a construction worker consists of being on his feet daily for 10 to 12 hours each day and operating heavy machinery which is detrimental to his feet due to pressing heavy pedals and clutches with his feet.  He further stated that it is difficult to perform his daily work tasks due to pain in his left foot and believes that his job is at risk from taking time off from work due to his left foot pain.  Additionally, the Veteran claimed that his foot pain affects his life outside of work by limiting his ability to walk and that his pain affects all aspects of his daily life.

In his December 2010 substantive appeal, the Veteran repeated allegations that his left foot is constantly in pain which worsens daily and that he ices and wraps his foot daily.  Additionally, he argued that he should have received a 30 percent rating and disagreed with VA that his foot was sprained, insisting that it had broken.  Along with the substantive appeal, the Veteran resubmitted the exact same statements he made in his June 15, 2010 NOD.

In July 2011, the Veteran underwent another examination of his left foot.  During the examination, the Veteran alleged that his foot had progressively worsened since separation, and that it now hurts for him to for him to stand longer than 5 minutes due to the throbbing pain and that he can no longer run.  The Veteran stated that he works in construction and is unable to stand on his feet all day due to pain.  He added that his left foot bone pops every time he takes a step.  The Veteran disclosed that his foot symptoms responded fairly to rest, elevation, applications of heat and cold, and Advil.  The Veteran made no mention of any balance problems or chronic back pain.

Upon examination, the examiner found no swelling, tenderness, instability, weakness, but noted evidence of painful motion and abnormal weight bearing.  Objective evidence of painful motion included the Veteran shifting his weight to the left inner aspect of the foot when walking in attempt to relieve lateral side of the foot pain.  Other objective evidence of abnormality included lateral side proximal metatarsal bone pops with movement of the left foot.  Evidence of abnormal weight bearing included unusual shoe wear pattern and callous formation on the left frontal palmar area.  The examiner found no hammer toes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy of the foot, or other foot deformity.  A July 2011 x-ray found no evidence of fracture or dislocation, no significant degenerative changes, normal alignment and bone mineralization, yielding an impression of normal radiographic appearance of both feet.

Based upon the foregoing, the examiner diagnosed the Veteran with left foot strain with normal radiographic appearance of bilateral feet with unstable left 5th proximal metatarsal head.  The examiner described the occupational effects of the Veteran's left foot as significant, including decreased concentration, decreased mobility, problems with lifting and carrying, decreased strength of the lower extremity, and pain.  According to the examiner, these effects resulted in the Veteran's assignment to different duties and increased absenteeism.  The effect of the Veteran's left foot on daily activities was described as mild to moderate for most activities.  The examiner further noted the Veteran's full-time employment as a construction worker for the past two years, with only 1 week of time lost from work in the past 12 months due to left foot pain after working very hard at a construction site.  

The above-cited cited evidence reflects that, for the period prior to June 15, 2010, the primary symptoms associated with the Veteran's left foot disability have consisted of pain, weakness, and fatigue, crepitus with left foot weight bearing, left foot instability, unstable and clicking proximal left 5th metatarsal head, and limited function for standing and walking.  From June 15, 2010, the primary symptoms consisted similarly of painful motion, abnormal weight bearing, decreased concentration, decreased mobility, problems with lifting and carrying, bone-popping, decreased strength of the lower extremity, and lateral side proximal metatarsal bone pops, with significant limiting effects on his occupation and mild to moderate effects on his daily activities, as found by the July 2011 VA examiner and reflected in the Veteran's June 15, 2010 statements.

Thus, the relevant clinical evidence does not support a rating in excess of the currently assigned 10 percent rating under Diagnostic Code 5284, for the period prior to June 15, 2010.  However, from June 15, 2010, an initial rating increase to 20 percent, but no more, is supported by the evidence showing only moderately severe, but not severe, left foot symptomatology.

The Board further finds that no other potentially applicable diagnostic code provides a basis for a higher rating for the Veteran's left foot disability.  As indicated, for evaluation of musculoskeletal ankle disability under 4.71a, DC 5276 does not support a rating increase as the Veteran has not been diagnosed with flatfeet, or pes planus.  Although the physician during the Veteran's June 2010 TBI evaluation found "mild pes plantus [SIC]," the Board is more strongly persuaded by evidence that the Veteran does not have flat feet, or pes planus, as determined by the August 2009 and July 2011 VA examinations, which were specifically performed to assess the nature of his left foot condition.  Also, DCs 5277 through 5283 provide no authorization for an increased rating as there is no evidence that the Veteran has a weak left foot characterized by atrophy of the musculature, disturbed circulation, or weakness; claw foot or pes cavus; metatarsalgia or Morton's disease; hallux valgus; hallus rigidus; hammer toe; or malunion or nonunion of the tarsal or metatarsal bones.  Finally, the left foot disability is not shown to involve any other factors to warrant evaluation under any other provision of VA's rating schedule.

The Board notes that, in addition to the medical evidence discussed above, the Veteran's assertions concerning his symptoms have been carefully considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir, 2007).  Here, as indicated above, a higher rating for the Veteran's left foot disability requires specific clinical findings as to the level of severity of the residuals of his foot injury and other foot impairments that the Veteran is not competent to render.  Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.  See December 2010 VA Form (reflecting the Veteran's assertion of his entitlement to a 30 percent rating for the left foot).  Additionally, the Board does not credit the Veteran's June 15, 2010 statements concerning chronic back pain, the only instance of such complaints in the record, as they are inconsistent with the Veteran's own statements and clinical manifestations concerning his left foot disability.

The above-noted determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the left foot disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final matter, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is still employed, and he has not claimed to be unemployable nor is there any indication that he is rendered unable to follow substantially gainful employment due to his service-connected disabilities.  Although the July 2011 VA examiner described the occupational effects of his left foot disability as significant, the examiner also noted that the Veteran has been continuously employed on a full-time basis as a construction worker for the past two years, with only one week of time lost from work in the past year due to his foot pain.  As such, consideration of a TDIU due to service-connected disabilities is not warranted.

For all of the foregoing reasons, the Board finds that there is a basis for staged rating of the disability under consideration, pursuant to Fenderson, supra.  Accordingly, an initial rating in excess of 10 percent for the left foot disability prior to June 15, 2010 must be denied, as the preponderance of the evidence is against the assignment of a higher rating for this time period.  However, resolving all doubt in the Veteran's favor, the Board finds that an initial rating increase to 20 percent is justified for the period from June 15, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating increase in excess of 10 percent for left foot disability, prior to June 15, 2010, is denied.

An initial 20 percent rating for left foot disability, from June 15, 2010, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

In connection with these claims, the Veteran underwent VA psychiatric examination in July 2010.  The examiner reviewed the claims file and medical records, interviewed the Veteran, and conducted a psychiatric examination.  However, at about the time of the July 2010 VA examination, the record reflects that the Veteran screened positively for TBI (apparently from his military service), underwent speech pathology testing, and has been diagnosed with attention deficit hyperactive disorder (ADHD) and oppositional defiant disorder (ODD) in his youth.  See July 14, 2010 VA Primary Care Initial Evaluation Note; July 14, 2010 VA Speech Pathology Consult; July 29, 2010 VA Addendum.  Subsequently, VA treatment records indicate new Axis 1 diagnoses of TBI and adult attention deficit disorder (ADD).  The Board finds that these later developments have resulted in a far more complex medical picture of the Veteran's psychiatric disability than the one presented to the examiner at the July 2010 VA psychiatric examination, and as a consequence re-examination is in order.

In evaluating the service-connected PTSD, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected PTSD from those attributable to any other disability that is not service-connected, including TBI and adult ADD.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, and in light of the increasingly complex neuropsychological clinical circumstances of the case, further examination and opinion - based upon full consideration of all evidence, to include additional Axis 1 diagnoses of TBI and adult ADD (to be differentiated from his service-connected PTSD, if possible), and supported by clearly-stated rationale - are needed to resolve the increased rating claim on appeal.  

Prior to arranging for any further examination of the Veteran, to ensure that all due process requirements are met and the record is complete, the RO should  undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the record reflects that Veteran last received mental health treatment from the VA Medical Center (VAMC) in Durham, North Carolina, on May 9, 2011.  As more recent records likely exist, the RO should obtain from that facility all pertinent, outstanding records dated since May 9, 2011.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran from May 9, 2011 to the present, or otherwise identified by the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his  representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his or her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate medical provider, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of the Veteran's PTSD symptoms, including, but not limited to, depressed mood; anxiety; panic attacks; chronic sleep impairment; impaired memory, judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  In rendering such opinion, the examiner should differentiate between the Veteran's service-connected PTSD symptoms and manifestations of his nonservice-connected TBI and adult ADD.  If it is not possible to do so, the examiner should make that clear.  Furthermore, under such circumstances, the examiner is advised that all signs and symptoms be attributed to the Veteran's service-connected condition.

Additionally, the examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning score that represents the level of impairment due to the Veteran's service-connected psychiatric disability, and an explanation of what the score means.

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether - without regard to nonservice-connected disability(ies) or advancing age - it is s at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected psychiatric disability, alone, renders him unable to obtain or retain substantially gainful employment. 

The examiner should set forth all examination findings and any test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his or her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


